DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 03/03/2021, 03/30/2021, 06/09/2021, and 07/19/2021 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. US 2017/0214518 in view of Luo et al. US 2014/0198749.
Consider claim 1, Oh discloses A method comprising: 
transmitting, via radio communication, one or more reference signals for compensation for phase noise (see FIG. 6-7A and ¶ [0050] and [0053], wherein the transmitter transmits the time-domain reference signals (TRS) for correcting phase error), wherein the one or more reference signals are in-band signals within a channel (see FIG. 1 and ¶ [0038-0039], wherein the TRSs are positioned in the center of the bandwidth i.e. in-band signals); and 
mapping the one or more reference signals to selected radio resources in the channel for transmission of the one or more reference signals (see FIG. 1-2 and 6, ¶ [0040] and [0050], wherein the TRS are mapped to the determined resources).
However Oh does not explicitly disclose wherein an amount of the selected radio resources depends at least on information about a modulation and coding scheme used for the transmission. Luo teaches wherein an amount of the selected radio resources depends at least on information about a modulation and coding scheme used for the transmission (see ¶ [0055], wherein the amount of resource elements for reference signals are depending on the modulation orders). Luo further discloses improving spectral efficiency, lowering costs, improving services, and making use of new spectrum (see ¶ [0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Oh, and to include wherein an amount of the selected radio resources depends at  ¶ [0006]).

Consider claim 5, Oh discloses A method comprising: 
receiving, via radio communication, one or more reference signals for compensation for phase noise (see FIG. 7A and ¶ [0053], wherein the receiver receives time-domain reference signal TRS for correcting phase error), wherein the one or more reference signals are in-band signals within a channel (see FIG. 1 and ¶ [0038-0039], wherein the TRSs are positioned in the center of the bandwidth i.e. in-band signals), and mapping the one or more reference signals to selected radio resources in the channel for reception of the one or more reference signals (see FIG. 1-2 and 6, ¶ [0040] and [0050], wherein the TRS are mapped to the determined resources); and 
using the one or more reference signals to compensate for phase noise (see FIG. 7A and ¶ [0053], wherein the receiver correct the phase error using the TRS).
However Oh does not explicitly disclose receiving information about a modulation and coding scheme to be used, wherein an amount of the selected radio resources depends at least on the information about the modulation and coding scheme used for reception. Luo teaches receiving information about a modulation and coding scheme to be used, wherein an amount of the selected radio resources depends at least on the information about the modulation and coding scheme used for reception (see ¶ [0055-0056], wherein the reference signal is received with properties associated, in which the  ¶ [0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Oh, and to include receiving information about a modulation and coding scheme to be used, wherein an amount of the selected radio resources depends at least on the information about the modulation and coding scheme used for reception, as taught by Luo for the purpose of improving spectral efficiency, lowering costs, improving services, and making use of new spectrum, as discussed by Luo (see ¶ [0006]).

Claims 9 and 17 are rejected on the same ground as for claim 1 because of similar scope.

Claims 13 and 21 are rejected on the same ground as for claim 5 because of similar scope.

Consider claims 2, 10, and 18, Luo discloses wherein said channel comprises a physical uplink shared channel (see ¶ [0035]).

Consider claims 3, 7, 11, 15, 19, and 23, Oh discloses wherein the selected radio resources comprise a pre-defined pattern of radio resources in the channel (see FIG. 1-2 and ¶ [0038-0040]).


Consider claims 6, 14, and 22, Luo discloses wherein said channel comprises a physical downlink shared channel (see ¶ [0033]).
 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JANICE N TIEU/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        m